The opinion of the Court was delivered by
Colcock, J.
The jury are undoubtedly the proper judges of facts, but it cannot be contended, that it is their exclusive privilege to determine on the existence, or non-existence of a copartnership, which does not depend on facts alone, but rather on the legal result of these facts. Here there was no dispute about the facts; they all appear on the agreement, and there can be no doubt that these parties were copartners, as to the subject-matter of purchase named in the agreement. Nor is it a *14ground on which one copartner can sue, that his copartner is dead, if the suit be brought for their copartnership transactions. But as there is a separate and independent covenant contained in this deed, whereby the intestate agreed to pay a particular sum of money, on or before a given I think the action may be maintained. 2 Dun. and East, p. 483 ; 1 Salk. 9 ; Gould’s Espinasse, 190. *Yet, there is little doubt in my mind, but this case will eventuate in a Court of Equity. The motion of the plaintiff is granted.
Yancey, for the motion. Bowie, contra.
Grimke, Nott, Cheyes, Gantt and Johnson, JJ., concurred.